236 F.2d 639
Charles C. KRANE, Appellant,v.UNITED STATES of America, Appellee.
No. 12807.
United States Court of Appeals Sixth Circuit.
September 12, 1956.

Appeal from the United States District Court for the Southern District of Ohio; Lester L. Cecil, Judge.
Pickrel, Schaffer & Ebeling, Dayton, Ohio, for appellant.
Charles K. Rice, Washington, D. C., Hugh K. Martin, James E. Rambo, Dayton, Ohio, for appellee.
PER CURIAM.


1
Upon agreement of counsel for the respective parties, it is ordered that the appeal in this cause be and it hereby is dismissed. D.C., 136 F. Supp. 864.